lo

)

Case 5:20-cv-04184-VKD Document 1 Filed 06/25/20 Page 1 of 17
Ovciena)
Saat

  

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
JikShyr Yih
Plaintitf,

VS,

 
   

Taiwan Semiconductor Manufacturing
Company, Ltd.

ee me ee Set Nie! Se Se”

EMPLOYMENT DISCRIMINATION
Defendants. ) COMPLAINT

VKD

 

 

l, Plaintilf resides at:
Address 2474 Trelawn Street,

City, State & Zip Code Yorktown Heights, NY 10598

 

Phone 914-440-3478
2. Defendant is located at:
Address 8, Li-Hsin Rd. 6, Hsinchu Science Park,

 

City, State & Zip Code _Hsinchu 300-78, Taiwan
3, This action is brought pursuant to Trtle VII of the Crvil Rights Act of 1964 for employ-
ment discrimination (Title VIT"), Jurisdiction is conferred on this Court by 42 U.S.C. Section
2000e-5. Equitable and other relicf is sought under 42 U.S.C. Section 2000e-5(g).
4. The acts complained of in this suit concern:

a. _x Failure to employ me.

b.__ Termination of my employment.

Form-Intake 2 (Rev, 4/05) -|-

 
I

Linge

oA

 

 

Case 5:20-cv-04184-VKD Document 1 Filed 06/25/20 Page 2 of 17

c. __ Failure te promote me.
d. _x_ Other acts as specified below.

Failure to employ me. in violations of Age Discrimination in Employment Act of 1967

 

__ (“ADEA”) and State of California’s Fair Employment and Housing Act (““FEHA”), and
__ Retaliation by not employing me and threatening to sue me, in violations of ADEA,

__ Title VIL. and FEHA,

 

 

 

5. Defendant's conduct is discriminatory with respect to the followimg:
a. __ My race or color.

b. __ My religion.
c. _x_ My sex.
d. _x_ My national origin.
e, _x Other as specified below.
My age. My familial status. Retaliation,
6. The basic facts surrounding my claim of discrimination are:

See attached pages 4-14,

 

 

 

 

 

 

 

7. The alleged discrimination occwred on or about _L0/03/2017
(DATE)
8. I filed charges with the Federal Equal Employment Opportunity Commission (or the

California Department of Fair Employment and Housing) regarding defendant's alleged

Form-Intake 2 (Rev. 4/05) -2-

 
9
10
I

 

 

Case 5:20-cv-04184-VKD Document 1 Filed 06/25/20 Page 3 of 17

discriminatory conduct on or about 10/30/2017
(DATE)
9, The Equal Employment Opportunity Commission issued a Notice-of-Right-to-Sue
letter (copy attached}, which was received by me on or about 02/05/2018
(DATE)

10. Plaintiff hereby demands a jury for all claims for which a jury is permitted:

Yes x No_
Li. WHEREFORE, plaintiff prays that the Court grant such relief as may be

appropriate, including injunctive orders, damages, costs, and attorney fees.

DATED: _06/22/2020

 

 

SIGNATURE OF PLAINTIFF
(PLEASE NOTE: NOTARIZATION JihShyr Yih

IS NOT REQUIRED.) PLAINTIFF'S NAME

(Printed or Typed)

Form-Intake 2 (Rev. 4/13)

 
Case 5:20-cv-04184-VKD Document 1 Filed 06/25/20 Page 4 of 17

STATEMENT OF FACTS

The Parties

1. Plaintiff JibShyr Yib (“Plaintiff”) is an engineer, a New York State resident, and a U.S.
citizen. Plaintiff is born in Taiwan but lives in the U.S. since 1983.

2, Defendant is Taiwan Semiconductor Manufacturing Company, Ltd. (°TSMC"), a
multinational company headquartered in Hsinchu, Taiwan. TSMC has approximately 43,000
employees globally.

3. TSMC has a fully owned subsidiary. Taiwan Semiconductor Manufacturing Company, North

America, Ltd. (“TSMC NA”), headquartered in San Jose, California.

4, This Court has established that TSMC NA, a general manager of TSMC within California,
facilitates sales between TSMC and its customers in the U.S. and also performs marketing and

customer service in the U.S, for TSMC. See case number C 10-05525 SBA.

5, According to three TSMC Annual Report's, TSMC has about 67% (NT$570 out of NT$843
in billions), 67% (NT$642 out of NT$947 in billions), 67% (NT$656 out of NT$977 in billions) of

annual revenues attributed to TSMC NA in 2015, 2016, 2017, respectively.

6. According to the TSMC Annual Report 2017: a) TSMC is dominated by U.S. ownership:
Seven of the largest ten shareholders are American. These seven U.S. investors hold 27.21% of
TSMC shares, enough to surpass the second largest 20.33% held by all Taiwanese investors. b)
TSMC is dominated by U.S. operations: About 67% of the total sales are performed within the U.S.
c) TSMC is dominated by Americans in corporate governance: TSMC has the following U.S.
citizens: the Founder/Chairman, one of the two co-CEO’s, and four (the most by nationality) out of

the ten Board Directors.
Case 5:20-cv-04184-VKD Document 1 Filed 06/25/20 Page 5 of 17

7, Asa result, TSMC is an American employer covered by ADEA, Title VH, and FEHA,

Administrative Procedures

 

8. Plaintiff files a complaint to EEOC on 10/30/2017 and receives the Notice-of-Right-to-Sue
letter on 02/05/2018.

9, Plaintiff files suit on 04/30/2018 as a pro se litigant at the U.S. District Court for the
Southern District of New York. On 06/25/2019, the case is dismissed for lack of personal
jurisdiction. On 06/17/2020, U.S. Court of Appeals for the Second Circuit affirms.

Jurisdiction
1G. According to the TSMC’ Annual Report 2017; TSMC has substantial, continuous and
systematic contacts with California because about 67% of its annual revenue is attributed to its
general manager TSMC NA within California. Thus, TSMC is found essentially at home in
California, and the State is an exceptional case compared to other States based on sales. Therefore.
California has general personal jurisdiction over TSMC,
Hi, But for the forbidden discrimination and retaliation, Plaintiff would have worked in or
telecommuting into multiple global locations, including San Jose, California, developing business
intelligence for sales, marketing, and customer service in collaboration with TSMC NA, with which
TSMC’s contacts are continuous and numerous in sales, marketing, and customer service.

Therefore, California also has specific personal jurisdiction over TSMC.
Contact between TSMC and Plaintiff

{?

Upon information and believe, TSMC hires many of Plaintiff's colleagues at IBM T. J.
Watson Research Center, Yorktown Heights, New York. As of 2017, there are at least three such
persons occupying, prominent positions in the TSMC Corporate Management Team: !) "Employee

A" SVP. Research & Development/ Technology Development, 2) "Employee B" YP, Corporate

-5-
Case 5:20-cv-04184-VKD Document 1 Filed 06/25/20 Page 6 of 17

Planning Organization (“CPO”), and 3) “Employee C" VP, Research & Development/Corporate
Research and Chief Technology Officer, among them "Employee A" and “Employee C" were
recruited when they were working for IBM in New York.

13. ‘TSMC retains a headhunting agent, Lighthouse Global Resources (“LGR”) in Singapore for
global recruitment. LGR has a dedicated TSMC Account Manager Ms. Tammy Lee ("Headhunter
1").

14. On or about 07/14/2017, LGR headhunter Mr. Jun Huang ("Headhunter 2") solicits Plaintiff
for a position titled “Statistical/Predictive Modeling Architect/Leader” (“Job A") via a social media
company Linkedin, where Plaintiff is profiled as a professional in the Greater New York City Area.
15, "Headhunter 1" and "Headhunter 2” each conducts several meetings with Plaintiff for better
fits of his qualifications before recommending him to TSMC.

16. On or about 08/02/2017, TSMC HR Managers Mr. Wenwei Willie Chang ("Supervisor 1")
and “Supervisor 2" interview Plaintiff using a Skype video call for one hour followed by a 20-
minute telephone call for a different position ("Job B") for the work of CEO Decisions.

17. Plaintiff discloses his New York location to TSMC supervisors and LGR headhunters in his
reply emails to the various meeting requests. They know that Plaintiff is in New York.

18. Inthe interview for "Job B", "Supervisor 1" also asks Plaintiff: “What year did you graduate
from the National Taiwan University, in comparison with your mates "Employee A" and "Employee
co", “Where did you serve your [Taiwan] military duty afterwards?” “How many children do you
have?”, and “Does your wife work?” Plaintiff does not understand why the questions are relevant,

he answers the questions, but he asks: “Why are you asking these?”

19. Based on Plaintiff's answers, TSMC knows about the following: He graduated from a four-

year university in 1981 and then did two years of mandatory military service before going to the
Case 5:20-cv-04184-VKD Document 1 Filed 06/25/20 Page 7 of 17

U.S. in 1983 as a graduate student. He is married with children. Given that most four-year
university students in Taiwan graduate about 22 in age, "Supervisor [" asks the questions to deduce
that Plaintiff is about 58 years old (2017 - 1981 + 22 = 58) and has stayed in the U.S. for about 34

years (2017 - £983 = 34).

20, On or about 08/07/2017, upon a request of "Headhunter 2", Plaintiff debriefs him about what

happened in the interview and the new "Job B".

21, "Headhunter 2" tells Plaintiff: “[Supervisor 1] gave you an updated oral job description, and
it's a [job] better justified on using you. ... obviously different from what | delivered ... 1 know that

they sometimes gave candidates new option based on candidate's background and experience.”

22, “Headhunter 2" confirms "Job B" based on TSMC’s needs: a) to develop holistic business
intelligence and corporate planning for CEO Decisions ovet sales, marketing, customer service, and
value chain processes. and b) to transform the existing piecemeal efforts, which the co-CEO's and
the Chairman have problems making use of, by the heads of CPO and IT, and c) to coordinate
organizations across the company.

23, Upon information and belief, "Job B" is to replace “Employee B" as VP, CPO in the future.

24. On or about 08/07/2017. "Supervisor 1" emails to Plaintiff that TSMC will continue the
hiring process for "Job B" and the next step is to interview with "Employee B".

25, On or about 09/05/2017, Plaintiff also receives written feedback from "Headhunter 2", that
“your skills, experience and knowledge in IT and computer science ... truly caused a heated
discussion within TSMC and you also bring us ... credit in TSMC indirectly, they say we are truly
good at searching since they can not find anyone [as] good like you [on] their own, ...” "Headhunter
2" then mentions another new position ("Job C") in TSMC and that “vou ... will be good and

powerful to their [T department so [they] won't lose any chance [that] could help the operation.”
Case 5:20-cv-04184-VKD Document 1 Filed 06/25/20 Page 8 of 17

26, Consequently, on or about 09/25/2017, TSMC SVP, Information Technology and Chief
Information Officer (“CIO”), Mr. Stephen T. Tso ("Supervisor 3") interviews Plaintiff using a

Skype video call. "Supervisor 3" is accompanied by HR Director, Mr, Hen-Yih Terance Chao

(Supervisor 4"), and IT Senior Director, Mr. Thomas Chen ("Supervisor 5").

27. Upon information and believe, "Supervisor 3" is to retire along with the legendary TSMC
Founder, "Employee B" is also near retirement to present a job opening of "Job B", and a
reorganization is to follow.

28, Upon information and believe. Plaintiff is recommended by "Employee A". "Employee B",
and/or "Employee C" for "Job B" and "fob C" and Plaintiff is considered by the Chairman and/or the
co-CEOQ’s for both positions. Plaintiff seeks and is qualified for "Job A", "Job B", and "JobC".

29, "Supervisor 3" arrives to the interview fate. Plaintiff barely introduces himself, and
"Supervisor 3" promptly interrupts him by raising a folder containing background check done by
LGR about Plaintiff, and then complains about IBM’s practice of protecting former employees’
privacy and LGR’s failure to get more information. "Supervisor 3" then asks: “Did you leave your
previous position at IBM voluntarily or involuntarily?” Later on "Supervisor 3" continues to pry
with the question: “Did you get any financial benefit to leave IBM?”

30. "Supervisor 3” requests Plaintiff to provide a list of names after the interview for reference
check. Meanwhile, Plaintiff gives the name of "Professor P" to TSMC supervisors as a reference.
Plaintiff says thal "Professor P" was a former college professor of his in Tarwan, who paid him as an
undergraduate assistant and still deems him a best student. No TSMC supervisors object to
"Professor P" as a reference at the time.

34, "Supervisor 3" then loudly pronounces in Chinese: “Jia Ting” (family). in a harsh tone with a
livid face. and switches to the following family related questions: "How many children do you
have?", "How old are your children?”, “What are your children doing now?”, “What future schools

-8-
Case 5:20-cv-04184-VKD Document 1 Filed 06/25/20 Page 9 of 17

are your children going to attend?", “Are you married?", and “Does your wife work?”

32, These inquiries are characterized by EEOC as prohibited practices and may be regarded as
evidence of “intent to discriminate” when asked in the pre-employment context.

33, Plaintiff is shocked by the intimidating, interrogating style of "Supervisor 3" with more and
more prying questions, but still manages to answer that Plaintiff is married with grown children but
still dependents of Plaintiff.

34, Plaintiff challenges these inappropriate questions by saying, “However, it is not for me to

decide what my children want to do in the future.” and “Why don't you ask them yourself?”
35, "Supervisor 3" abruptly ends the interview by standing up and leaving the video conference
room without saying goodbye. "Supervisor 4" and "Supervisor 5" both look embarrassed by the

behavior of "Supervisor 3" and also leave the room holding their heads low.

36. No job qualifying questions are asked in this interview, which ends in 20 minutes.
37, Right after the interview for "Job C", Plaintitf receives an email from "Headhunter 2", who is

eager to hear how the interview went and expects to hear good news. Plaintiff replies to
"Headhunter 2" and "Headhunter 1", stating that Plaintiff feels offended by the interrogating and
inappropriate questions of "Supervisor 3° concerning his family. “Headhunter 2" replies that “[he]
was working with Defendant's Human Resource[s] to figure out exactly what happened during the

interview.”
38. Three days after the interview, Plaintiff emails to "Supervisor |" a list of eleven names for

reference check.

39, Onor about 10/03/2017, "Headhunter I" calls Plaintiff to inform rejections for all three jobs
with feedback blaming Plaintiff for being “too senior to fit in.” Plaintiff feels extremely offended by

this explanation. and writes to “Headhunter 2" and “Headhunter 1" that he fecls discriminated

-9-
Case 5:20-cv-04184-VKD Document1 Filed 06/25/20 Page 10 of 17

apainst.

AQ), As a result, on or about 10/05/2017, "Supervisor 4" telephones Plaintiff. During the call,
Plaintiff explains his concerns to "Supervisor 4".

Al, On or about 10/13/2017, Plaintiff receives a letter from "Attorney A", a legal representative
of TSMC. The letter explains that Plaintiff was denied employment because “[Plaintiff] ... failed to
provide a list of persons for reference check ... during the [ ] Interview.”

42. The letter also explains that “The reason ["Supervisor [" and "Supervisor 3"] asked questions
regarding you and your family members is to learn ... possible issues ..., in considering you and
families have stayed in the United States for many years,” effectively admitting that Plaintiffs
familial status is a factor in the hiring decision.

43, Upon information and believe, the need to relocate a family having stayed in the U.S. for
over 34 years to Taiwan is a negative factor and harms Plaintiff in the TSMC’s hiring decision,
Issues such as family members cannot adjust to a very different environment, culture, language, and
so on, can reasonably cause disruptions to Plaintiff at work.

44, Upon information and believe, Plaintiff's being perceived as American is also a negative
factor in the hiring process. because TSMC expects issues in the possible relocation to Taiwan
considering that he has stayed about 34 years in the U.S.

45, Finally, the fetter threatens to sue Plaintiff, “should [Plaintiff] disclose to the media, the
public and any other third parties related to the interview without TSMC’s prior approval,” causing
Plaintiff emotional distress.

AG, On or about 10/17017, as expected, TSMC formally announces that "Supervisor 3" is to
retire on 03/01/2018. The personnel change is widely reported on Taiwanese media, where

"Employee D" and "Supervisor 5", as designated replacements each taking on a_ partial

-10-
Case 5:20-cv-04184-VKD Document1 Filed 06/25/20 Page 11 of 17

responsibility, are hailed as Homegrown talents’, who are likely to shilt spending on homegrown
assets, affecting about $10 billion in annual capital spending.
47, On or about 04/16/2018, "Attorney A” sends another letter and explains that "Professor P" is
an “unrelated acquaintance” of Plaintiff's to be counted as a reference.
48. Upon information and believe, TSMC rejects "Professor P" as an “unrelated acquaintance”
of Plaintiff’s because Plaintiff is of age 58 and has long graduated 36 years ago.
49. "Professor P“ is now Chief Technology Officer of a world's top computer manufacturer and
interacts with Plaintiff professionally since he graduated.
50, In the TSMC Corporate Social Responsibility Report 2016, on the page of Human Rights
Policy Concerns and Practices, in the section of Eraelicate Discrimination to Ensure EEO, TSMC
explains Risk Assessment in its entirety as, “From the beginning of recruitment, TSMC follows
internal control procedures to eliminate discrimination. Additionally, TSMC will nol ask applicants
for any information that are not related to their jobs when applicants submit their resumes through
the Company's resume system.” TSMC bas 4,363 known human rights cases in 2017 besides
Plaintiffs.

Qualification, Age, and Familial Status Differences in Competition
54, On or about 08/03/2018, TSMC suffers an incident of computer virus outbreak by internal TT
miss-operations, causing production shutdown for several days. The damages include hundreds of
million dollars in revenue, gross margin impact, shipment delays, and other costs, for which
"Employee D" and "Supervisor 5”, as the top-most IT leaders, are responstble.
§2. In February 2019, TSMC announces another production disruption affecting sales of $550

million and requires better process controls, for which "Employee D" and "Supervisor 5" are also

i

1 Taiwanese who have no academic degrees or industry work experiences gained outside Taiwan

-il-
Case 5:20-cv-04184-VKD Document1 Filed 06/25/20 Page 12 of 17

responsible.

$3, Plaintiff earned (wo American degrees, a Ph.D. in Computer Science and Engineering from

the U. of Michigan, Ann Arbor, and an M.S. in Computer Science from Michigan State U.

54. Plaintiff worked for IBM for over two decades and earned many outstanding
accomplishment awards. He was ina highest honor order of £BA¢ Corporate Technical Recognition,
which according to the citation is “shared by fewer than 200 employees” among some 400,000. in
recognition of his work for the IBM Sales and Distribution (“S&D”) value chains transformation.

Plaintiff also works on S&D and IT for other Fortune 500 companies as clients,

55. Plaintiff served as chief of staff, Services and Business Analytics & Mathematical Sciences,
for the world-renowned IBM Thomas J. Watson Research Center (“TJWRC”), in charge of planning
for TIWRC as well as [BM’s Global Services for more than two years. He is a proven manager and
a technologist with more than two decades of experiences.

56. Plaintiff served as a Hiring Committee Chair of TJWRC for more than two years. He is an
expert of Human Resources with decades of practices over hundreds of hiring cases.

57. Upon information and believe, persons who are selected for “Job A", "Job B™ or “Job C". are
either significantly younger and much less qualified, or not having the ‘same American

characteristics and traits, or do not have the same familial status at issues, comparing to Plaintiff.
Age Discrimination in Violation of ADEA and FHA

58. TSMC treated Plaintiff less favorably based on age, in violations of ADEA (Claim 1) and
FEHA (Claim 2) by rejecting a former college professor of Plaintiff's as a reference and
consequently denying Plaintiff employment, but for Plaintiff being 58 of age so that the relation
appeared to be 36 years ago, the professor would have been accepted as a reference; by filling at

least a job with persons who are significantly younger than Plaintiff, but blaming him for being “too
Case 5:20-cv-04184-VKD Document1 Filed 06/25/20 Page 13 of 17

senior to fit in” the jobs at age 58: by filling at least a job with persons who are significantly younger

and less qualified. but denying Plaintiff the jobs.
Familial Status Sex-Plus Discrimination in Violation of Title VIL and FEHA

59. TSMC treated Plaintiff less favorably based on his familial status, in violations of Title VI
(Claim 3) and FEHA (Claim 4) by denying Plaintiff at least a job based on that Plaintiff's family
has stayed in the U.S. for over 34 years and the family may need to relocate to Taiwan, but filling
the jobs with persons who do not have a family having stayed in the U.S. for over 34 years to
relocate.
National Origin Discrimination in Violation of Title VIL_and FEHA
60. TSMC. treated Plaintiff less favorably based on his perceived national origin being
American, in violations of Title VIT (Claim 5) and FEHA (Claim 6) by denying Plaintifl at least a
job based on that his American academic degrees, American work experiences, and American traits
acquired over 34 years are to cause issues and problems should he relocate to Taiwan, but filling the
jobs with persons who do not have the pereeived American characteristics like Plaintilf has.
Retaliation in Violation of ADEA, Title VIL and FEHA

61. Plaintiff engaged in protected activity when he challenged TSMC supervisors for
questioning him about his age and familial status, when he objected to different TSMC supervisors
about their inappropriate questions about Plaintiffs familial status, and when he again complained
to TSMC about the inappropriate questions via TSMC’s headhunting agent. TSMC then retaliated
against Plaintiff by denying him employment because of the protected activity, by threatening to sue
Plaintiff, should he disclose the unlawful age, familial, and national origin discrimination to the

media, in violations of ADEA (Claim 7), Title VII (Claim 8), and FEHA (Claim 9).

Damages

_4|3-
Case 5:20-cv-04184-VKD Document1 Filed 06/25/20 Page 14 of 17

62, Asa result of Defendant’s discrimination and retaliation, Plaintiff has and continues to suffer
lost wages, lost employment and career opportunities, lost employment benefits, other pecuniary

damages and lost privileges of employment, and has incurred costs in the prosecution of his claims.

63. As a result of Defendant’s discrimination and retaliation, Plaintiff suffered and continues to
suffer emotional distress, pain and suffering, and physical and mental anguish,
64.  Defendant’s unlawful conduct was willful, wanton, and egregious and Plaintiff is entitled to

punitive damages.

-|4-
Case 5:20-cv-04184-VKD Document1 Filed 06/25/20 Page 15 of 17

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office
33 Whitehall Street, 5!" Floor
New York, NY 10004-2112
(212) 336-3620

TTY (212) 336-3622

 

February 1, 2018

Jishyr Yih
2474 Trelawn Street
Yorktown Heights, NY 10598

Re:  Jihshyr Yih v. Taiwan Semiconductor Manufacturing Company
EEOC Charge No.: 520-2018-01574

Dear Mr. Yih:

The Equal Employment Opportunity Commission (hereinafter referred to as the "Commission’"),
has reviewed the above-referenced charge according to our charge prioritization procedures.
The procedures apply to all open charges in our inventory and call for us to focus our limited
resources on those cases that are most likely to result in findings of violations of the laws we
enforce.

You allege that you were discriminated against by Taiwan Semiconductor Manufacturing
Company on the basis of your age, in violation of the Age Discrimination in Empioyment Act. In
accordance with our procedures, the Commission has evaluated your charge based upon the
information you submitted, the EEOC has decided not to further pursue its investigation of your
charge. This determination is final.

Enclosed is your Dismissal and Notice of Rights. if you wish to pursue this matter further in
federal court, your lawsuit must be filed within 90 days of your receipt of the Notice; otherwise
your right to sue will be lost.

Please contact Federal Investigator Mabel Tso at (212) 336-3762 if you have any questions.

Sincerely,

een I baby

Kevin J. Berry
District Director
enc,

 
Case 5:20-cv-04184-VKD Document1 Filed 06/25/20 Frage 16 of 17

 

 

 

EEOC FORM 131 (11703) U.S. Equal Employment Opportunity Commission
PERSON FILING CHARGE
Jihshyr Yih
TAIWAN SEMICONDUCTOR MANUFACTURING COMPANY THIS PERSON (cheok one or both)
6, Hsinchu Science Park [] Claims To Be Aggrieved
Hsinchu 300-78, is Filing on Behalf of Other(s)
L __| [EEOC CHARGE NO.
520-2018-00491

 

 

NOTICE OF CHARGE OF DISCRIMINATION

(See the enclosed for additional information)

This is notice that a charge of employment discrimination has been filed against your organization under:
[] Title Vil of the Civil Rights Act (Titte VII) [] The Equal Pay Act (EPA) [| The Americans with Disabilities Act (ADA)

The Age Discrimination in Employment Act (ADEA) [| The Genetic Information Nendiscrimination Act (GINA)

The boxes checked below apply to our handling of this charge:
1. No action is required by you at this time.

Piease call ihe EEOC Representative listed below concerning the further handling of this charge.

Please provide by a statement of your position on the issues covered by this charge, with copies of any supporting documentation to the EEOC
Representative listed below. Your response will be placed in the file and considered as we Investigate the charge. A prompt response to this
request will make it easier to conclude our investigation. :

Please respond fully by to the enclosed request for information and send your response to the EEOC Representative listed below. Your
response will be placed in the file and considered as we investigate the charge. A prompt response to this request will make it easier to
conclude our investigation.

qd ooo

EEOC has a Mediation program that gives parties an opportunity to resolve the issues of a charge without extensive investigation or
expenditure of resources. !f you would like to participate, please say so on the enclosed form and respond by

lo

If you DO NOT wish to try Mediation, you must respond to any request(s) made above by the date(s) specified there.

 

For further inquiry on this matter, please use the charge number shown above. Your position statement, your response to our request for information,
or any inquiry you may have should be directed to:

 

Mabel Tso, New York District Office
Investigator 33 Whitehall Street
EEQC Representative 5th Floor

New York, NY 10004
Fax: (212) 336-3625

Enclosure(s)}: >< Copy of Charge “

Telephone (21 2) 336-3762

 

 

CIRCUMSTANCES OF ALLEGED DISCRIMINATION

[| Race [| Color [| Sex [| Religion [| National Origin Age [ ] Disability [| Retaliation [| Genetic information [| Other

See enclosed copy of charge of discrimination.

 

 

Date Name / Title of Authorized Official Signature

Kevin J. Berry, :
February 1, 2018 District Director ae J (hy

 

 

 

 
EEOC Form 461 (1 1/16} Case 5:20-Cv- Od ey KO: MP RG YMERT GpPERTO NPY BOMMssRar 17 of 17

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Jihshyr Yih From: New York District Office
2474 Trelawn Street 33 Whitehall Street
Yorktown Heights, NY 10598 5th Floor

New York, NY 10004

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR $1601. 7(a))
EEOC Charge No. EEOC Representative Telephone No.
Mabel Tso,
§20-2018-00491 Investigator {212} 336-3762

 

THE EEOC i$ CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

KA OUUOU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Titie Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state faw may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behaif of the Commission

ar. of fob February 1, 2018

Enclosures{s} Kevin J. Berry, (Date Mailed}
District Director

ce:

TAIWAN SEMICONDUCTOR MANUFACTURING
COMPANY

8, Li-Hsin Road

6, Hsinchu Science Park

Hsinchu 300-78,
